Citation Nr: 1726529	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for bladder cancer, currently rated as 20 percent disabling prior to September 3, 2014, as 40 percent disabling prior to December 1, 2014, and as 60 percent thereafter.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to December 1, 2014 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board granted the Veteran's claim of entitlement to service connection for bladder cancer.  That same month, the RO issued a rating decision effectuating the Board decision, and assigned an initial rating of 20 percent to the Veteran's bladder cancer.  The Veteran perfected an appeal of this decision seeking a higher rating.  During the pendency of this appeal, the RO issued rating decisions in November 2014 and April 2015 granting increased ratings of 40 percent from September 3, 2014 to December 1, 2014 and 60 percent thereafter.  As the 60 percent rating is the maximum rating available for the service-connected residuals of bladder cancer, the Board will limit its analysis in the decision below to entitlement to higher ratings prior to December 1, 2014.  

The May 2015 rating decision granted individual unemployability (a 100 percent rating) for bladder cancer from December 1, 2014.  In May 2017, the Veteran indicated that this rating satisfies his appeal with respect to the period from December 1, 2014, onward.  Therefore, the period from December 1, 2014 is not for consideration in this appeal.

In September 2016, the Board remanded the above named issues for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Veteran and his representative submitted additional evidence along with a waiver of RO consideration in May 2017.  The Board will consider the new evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  For the period from February 22, 2012 to September 3, 2014, the Veteran's disability due to bladder cancer was manifested by daytime voiding intervals between one and two hours and nighttime awakening to void three to four times per night. 

2.  For the period from September 3, 2014 to December 1, 2014, the Veteran's disability due to bladder cancer was manifested by nighttime awakening to void at least five times per night and the wearing of absorbent materials that must be changed two to four times per day.

3.  The preponderance of the evidence shows that prior to December 1, 2014, the Veteran was not unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period from February 22, 2012 to September 3, 2014, the criteria for an initial evaluation in excess of 20 percent for service-connected bladder cancer were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  For the period from September 3, 2014 to December 1, 2014, the criteria for an initial evaluation in excess of 40 percent for service-connected bladder cancer have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.115a,  4.115b, Diagnostic Code 7528 (2016).

3. Prior to December 1, 2014, the criteria for a TDIU were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119   (1999); 38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The July 2014 Board decision granted service connection for bladder cancer.  The July 2014 rating decision, effectuating the Board decision, and subsequent rating decisions in November 2014 and April 2015 evaluated the Veteran's service-connected disability as: (1) 20 percent disabling effective from February 22, 2012 to September 3, 2014; (2) 40 percent disabling effective from September 3, 2014 to December 1, 2014; and (3) 60 percent disabling effective from December 1, 2014.  

The Veteran's service-connected bladder cancer has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Veteran seeks a higher initial evaluation for his service-connected bladder cancer prior to December 1, 2014.  Specifically, the Veteran argues that he is entitled to a rating of 60 percent because although he did not have active cancer prior to December 1, 2014, he nevertheless experienced severe residuals of urinary incontinence which required the wearing of absorbent materials which had to be changed more than four times per day.  See 38 C.F.R. § 4.115a.  The Veteran's representative additionally argues that the fact that the Veteran experiences almost constant voiding during the night makes it much more likely that prior to December 1, 2014, he had several accidents during the day requiring the use of at least four separate absorbent materials.

Under Diagnostic 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2016).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The medical evidence of record demonstrates that the Veteran had bladder cancer and underwent transurethral resection surgeries in May 2009, August 2009, October 2009, December 2009, and May 2010.  The medical evidence of record does not show that there was reoccurrence or metastasis of the Veteran's bladder cancer or that he has undergone any additional surgical procedures since May 2010.  In November 2016, an addendum VA opinion was obtained that clarified that the Veteran's cancer was in remission as the Veteran did not have current treatment, hematuria, or anemia.  Thus, a 100 percent evaluation is not warranted under Diagnostic Code 7528 from February 22, 2012 to December 1, 2014 and the disability is therefore most appropriate rated based on its residuals.

As noted above, residuals of malignant neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or hypertension that is noncompensable under Diagnostic Code 7101, is to be assigned a noncompensable rating.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code 7101, is to be assigned a 30 percent rating.  Renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, is to be assigned a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 mg% to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials that must be changed less than two times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed two to four times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required.  38 C.F.R. § 4.115a. 

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 0 percent rating requires obstructive symptomatology with or without stricture disease requiring periodic dilatation one to two times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished flow rate (less than 10 cc/second);            (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Period from February 22, 2012 to September 3, 2014  

A review of the Veteran's treatment records during the period from February 22, 2011 to September 3, 2104 do not show complaints of urinary leakage, increased urinary frequency, or symptoms of obstructed voiding.  However, at the August 2013 VA examination, the Veteran reported hematuria occasionally and stated that he had bladder spasms and pain.  He indicated he had follow up visits with his urologist every three months.  The examiner noted the Veteran had voiding dysfunction but did not require the wearing of absorbent material or use of an appliance.  The Veteran had increased urinary frequency resulting in daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  Although the Veteran reported symptoms of obstructed voiding, including hesitancy, slow or weak stream, and decreased force of stream, the examiner indicated these symptoms were not marked.  

In August 2013, the Veteran's urology technician reported the Veteran did not have voiding dysfunction that caused urinary leakage.  The Veteran had daytime voiding between two and three hours and nighttime awakening to void three to four times.  As for symptoms of obstructed voiding, the Veteran had marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  

In August 2014, the Veteran's friend submitted a letter stating that when the Veteran would visit he would need to excuse himself to urinate frequently and would leave signs of hematuria. 

Based on review of the foregoing, the Board finds that during this period, the  Veteran did not experience renal dysfunction, indicating that the predominant residuals of his bladder cancer were manifested by voiding dysfunction.  In this regard, the Board concludes that for this period, the Veteran's service-connected bladder cancer residuals support the assignment of a 20 percent rating, and not higher, for the period from February 22, 2012 to September 3, 2014, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  In this case, neither the lay nor medical evidence demonstrates that the Veteran experienced urine leakage during the period from February 22, 2012 to September 3, 2014.  The competent medical evidence reflects that the Veteran did not require use of absorbent materials or of an appliance.  Significantly, the Veteran has not contended otherwise.

In addition, the record does not demonstrate that the Veteran experienced obstructed voiding during the period from February 22, 2012 to September 3, 2014 which would meet the criteria for a rating higher than 20 percent.  Under these criteria, an increased rating of 30 percent is not warranted without evidence of urinary retention requiring intermittent or continuous catheterization.  Here, the competent medical evidence demonstrates the Veteran's residuals of bladder cancer resulted in symptoms of obstructed voiding including marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  However, the evidence did not demonstrate the Veteran had post void residuals greater than 150 cc, uroflowmetry results indicating a markedly diminished flow rate, recurrent urinary tract infections, or stricture disease requiring dilatation every two to three months.  The evidence also did not show the Veteran had obstructive symptomology requiring dilation one to two times per year, or that he had urinary retention requiring intermittent or continuous catheterization.  

In addition, the record does not demonstrate that a rating in excess of 20 percent is warranted based on urinary frequency during the period from February 22, 2012 to September 3, 2014.  In order to warrant the maximum schedular rating of 40 percent based on urinary frequency, there must be evidence of that he had a daytime voiding interval less than one hour or nighttime awakening to void five times or more a night.  38 C.F.R. § 4.115a.  Here, the VA examiner did note increased urinary frequency that resulted in daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The Veteran's urology technician indicated the Veteran had daytime voiding between two and three hours and nighttime awakening to void three to four times.  These findings directly contradict the argument advanced by the Veteran's representative.  This symptomatology supports a 20 percent rating under 38 C.F.R. § 4.115a, but no higher.  As such, the criteria for the assignment of an initial evaluation in excess of 20 percent based on urinary frequency from February 22, 2012 to September 3, 2014 are not met.  38 C.F.R. § 4.115a.  

In reaching this conclusion, the Board has considered the lay statements provided by the Veteran's friend regarding the functional impact of the Veteran's bladder cancer residuals.  The Veteran's friend is competent to report his own observations with regard to the severity of the Veteran's bladder cancer residuals, including reports of increased urinary frequency and fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues the Veteran's symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented specific instances of urinary frequency, are of greater probative weight than the Veteran's friend's more general lay assertions regarding symptoms prior to the period on appeal.



Period from September 3, 2014 to December 1, 2014

The Board turns next to the period from September 3, 2014 to December 1, 2014.  In September 2014, the Veteran's urologist reported the Veteran had voiding dysfunction that caused urinary leakage.  He required absorbent material which had to be changed two to four times per day.  The Veteran also had daytime voiding between two and three hours and nighttime awakening to void five or more times.  As for symptoms of obstructed voiding, the Veteran had hesitancy, slow or weak stream, and markedly decreased force of stream.  

In September 2014, the Veteran's sister reported that he needed to use the bathroom too much and it curtailed all of his social activities.  That same month, the Veteran's friend also reported he continued to excuse himself to go to the bathroom quite frequently.  The Veteran's wife reported the Veteran awoke four to six times per night to void.  She also reported frequent soiling of undergarments and indicated that the Veteran's doctors would start providing him with absorbent materials. 

Based on review of the foregoing, the Board finds that the Veteran's service-connected residuals of bladder cancer supports the assignment of a 40 percent rating, and not higher, for the period from September 3, 2014 to December 1, 2014, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

The evidence does not demonstrate the Veteran experienced renal dysfunction during this period.  Accordingly, the criteria pertaining to renal dysfunction are not applicable for this period.  As noted above, for voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  The record does not demonstrate the Veteran experienced urine leakage in excess of 40 percent during the period from September 3, 2014 to December 1, 2014.  In order to warrant a rating of 40 percent under 38 C.F.R. § 4.115a, there must be evidence that the Veteran wears absorbent materials which must be changed two times to four times per day.  A 60 percent rating based on urine leakage under 38 C.F.R. § 4.115a is not warranted without evidence that the Veteran wears absorbent materials which must be changed more than four times per day or requires the use of an appliance.  In this case, neither the lay or medical evidence demonstrates that the Veteran experienced urine leakage in excess of 40 percent.  The competent medical and lay evidence reflects that the Veteran required wearing of absorbent materials which must be changed two times to four times per day.  This symptomatology supports a 40 percent rating under 38 C.F.R. § 4.115a.  

Similarly, the record demonstrates that a rating of 40 percent, but no higher, is warranted based on urinary frequency during the period from September 3, 2014 to December 1, 2014.  This is the maximum possible schedular rating for urinary frequency and it contemplates daytime voiding interval of less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  The September 2014 examiner noted increased urinary frequency that resulted in daytime voiding intervals between two and three hours and nighttime awakening to void five or more times.  This symptomatology supports a 40 percent rating from September 3, 2014 to December 1, 2014.  38 C.F.R. § 4.115a.  Although there is evidence of obstructed voiding, the maximum schedular rating for obstructed voiding is only 30 percent.  As such, the criteria for the assignment of an initial evaluation in excess of 40 percent for the period from September 3, 2014 to December 1, 2014 are not met.  38 C.F.R. § 4.115a.  

In reaching its decision, the Board has considered the lay statements of the Veteran's friend and family regarding the functional impact of his bladder cancer.  The Veteran's friend and family are competent to report their own observations with regard to the severity of the Veteran's bladder cancer, including reports of increased urinary frequency and fatigue.  See Jandreau, 492 F.3d  at 1377.  The Board finds their statements to be credible and consistent with the rating assigned.  To the extent they and the Veteran's representative argue the Veteran's symptomatology is more severe, their statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals and the lay assertions of his wife, which document specific instances of urinary frequency, are of greater probative weight than the Veteran's friend, sister's, and representative's assertions regarding the Veteran's symptoms.


II. Entitlement to a TDIU prior to December 1, 2014

The Veteran contends that prior to December 1, 2014, he was unemployable as a result of his service-connected bladder cancer.  In his September 2014 TDIU application, the Veteran asserted that his bladder cancer rendered him unable to secure or follow a substantially gainful occupation as of 1997 due to fatigue and internal bleeding.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran's service-connected disabilities did not meet the minimum percentage requirements for TDIU as set forth in 38 C.F.R.  § 4.16(a) for the period prior to December 1, 2014.  Service connection has been established for bladder cancer, rated as 20 percent disabling as from February 22, 2012 to September 3, 2014 and 40 percent disabling from September 3, 2014 to December 1, 2014; tinnitus, rated as 10 percent disabling as of August 28, 2013; bilateral hearing loss rated as zero percent disabling as of August 28, 2013;  and erectile dysfunction rated as zero percent disabling as of September 5, 2014.  The Veteran's combined schedular rating was 20 percent from February 22, 2012 to August 28, 2013; 30 percent from August 28, 2013 to September 3, 2014; and 50 percent from September 3, 2014 to December 1, 2014. 

The evidence of record reveals the Veteran completed one year of college and worked as an importer at Oliver's Imports for 20 hours per week from 1997 to 2006.  The claim for TDIU was filed in September 2014. 

In August 2014 and September 2014, the Veteran's friend reported that the Veteran had poor energy levels and would excuse himself to go to the bathroom frequently.  In September 2014, the Veteran's sister reported the Veteran was a restaurateur and self-employed in the importing/exporting business prior to his cancer diagnosis and he was no longer able to pursue employment.  She also indicated the Veteran was still fatigued at times and needed to use the bathroom frequently enough that it curtailed his social activities.  In September 2014, the Veteran's wife reported that the Veteran had constant fatigue due in part to awakening to void four to six times per night. 

The August 2013 VA examiner reported that the Veteran's bladder condition impacted his ability to work as he had to quit work due to bladder cancer treatment.  Likewise, in August 2013, the Veteran's urology technician reported that bleeding, anemia, the Veteran's weakened state, and post-surgery restrictions impacted the Veteran's ability to work.  However, in September 2014, the Veteran's urologist reported that the Veteran's bladder condition did not impact his ability to work at that time.  The urologist also indicated the Veteran did have severe anemia and gross hematuria, but that this was prior to his cancer diagnosis.  

Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

The Board observes that while the Veteran and his friends and family have stated that his service-connected disabilities limited his ability to work, such occupational impairment is considered by the ratings assigned for those disabilities.  See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose, 4 Vet. App. 361, 363 (1993).  Given the Veteran's level of education and the self-employed nature of his work history, however, the Board finds that the Veteran's service-connected disabilities did not render him unable to obtain or maintain gainful employment, to include sedentary employment.

The Board acknowledges the opinions of the August 2013 VA examiner and the August 2013 urology technician; however, they only addressed the effects of the Veteran's bladder cancer as it pertained to the time period prior to 2012, when the condition was active, and did not address the impact of the Veteran's residuals of bladder cancer as it affected his ability to obtain and maintain gainful employment since 2012.  As such, these opinions hold less probative weight.  The Board emphasizes the September 2014 opinion of the Veteran's urologist and finds it more probative as it addresses the impact of the Veteran's residuals of bladder cancer as it affected his ability to obtain and maintain gainful employment since 2012.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  

In this case, while the Veteran was found to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) effective from December 1, 2014, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted for the period prior to December 1, 2014, because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unemployable prior to that date.  Therefore, referral 

(CONTINUED ON NEXT PAGE)







to the Director, Compensation service, for extraschedular consideration, is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent from February 22, 2012 to September 3, 2014 for service-connected bladder cancer is denied.

Entitlement to an evaluation in excess of 40 percent from September 3, 2014 to December 1, 2014 for service-connected bladder cancer is denied.

A TDIU prior to December 1, 2014 on an extraschedular basis is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


